Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA
                      WEST PALM BEACH DIVISION

  JUSTIN FRANCIS, on his own behalf
  and on behalf of those similarly
  situated,

                 Plaintiff,

                     v.                     CASE NO.:

  BADCOCK’S ECONOMY
  FURNITURE STORE, INC. d/b/a
  BADCOCK HOME FURNITURE
  AND MORE, a Florida Profit
  Corporation,

               Defendant.
  ____________________________________/

               COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff, JUSTIN FRANCIS, on his own behalf and on behalf of others

 similarly situated, by and through undersigned counsel, hereby brings this

 action against the Defendant, W.S BADCOCK CORPORATION d/b/a

 BADCOCK HOME FURNITURE AND MORE, a Florida Profit Corporation,

 (“Defendant”), for unpaid overtime compensation, under the Fair Labor

 Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).       This action is

 intended to include each and every Sales Representative who worked for the

 Defendants at any time within the past three (3) years.
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 2 of 9




                               INTRODUCTION

       The FLSA was passed by Congress in 1938. The principal congressional

 purpose in enacting the FLSA was to protect all covered workers from

 substandard wages and oppressive working hours, labor conditions that are

 detrimental to maintenance of minimum standards of living necessary for

 health, efficiency, and general well-being of workers. Barrentine v. Arkansas-

 Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The

 liquidated damage provision of the FLSA constitutes a congressional

 recognition that failure to pay statutory minimum on time may be so

 detrimental to maintenance of minimum standard of living necessary for

 health, efficiency, and general well-being of workers and to the free flow of

 commerce, that double payment must be made in event of delay in order to

 insure restoration of worker to that minimum standard of well-being. Brooklyn

 v. Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

                          JURISDICTION & VENUE

       1.    Defendant is a Florida profit corporation that operates and

 conducts business in, among others, Lake Park, Florida (Palm Beach County)

 and is therefore, within the jurisdiction of this Court.

       2.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28

 U.S.C. §1337 and the FLSA.

       3.    The venue of this Court over this controversy is proper based upon


                                         2
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 3 of 9




 the claim arising in Palm Beach County, Florida.

                                   PARTIES

       4.     Plaintiff, JUSTIN FRANCIS, was an employee of the Defendant

 within the last three (3) years for Defendant in Lake Park, Florida (Palm Beach

 County).

       5.     Defendant is a private company which manufactures and sells

 furniture.

       6.     Plaintiff brings a collective action to recover the unpaid wages

 owed to him and all other similarly situated employees, current and former, of

 Defendant’s who worked at W.S BADCOCK CORPORATION d/b/a BADCOCK

 HOME FURNITURE AND MORE, at any time during the three-year period

 before this Complaint was filed up to the present (“Class Members”). These

 Class Members should be informed of the pendency of this action and apprised

 of their rights to join in the manner envisioned by Hoffman-La Roche Inc. v.

 Sperling, 493 U.S. 165 (1989) and its progeny.

                         FACTUAL ALLEGATIONS

       7.     Plaintiff was hired on or about July 1, 2013 as a Sales

 Representative.

       8.     Plaintiff worked for Defendant from approximately July 1, 2013

 until his termination on December 2, 2020.




                                        3
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 4 of 9




       9.     During Plaintiff’s employment, Plaintiff worked in excess of forty

 (40) hours per work week during one or more work weeks.             Specifically,

 Plaintiff regularly worked in excess of 45 hours per week.

       10.    Defendant failed to pay Plaintiff time and one half his regular rate

 of pay for all hours worked in excess of forty (40) hours per work week.

       11.    Plaintiff should have received compensation at time and one half

 his accurately calculated regular rate of pay for all hours worked beyond the

 forty (40) hours per week.

       12.    Upon information and belief, the records, to the extent any exist,

 concerning the number of hours worked and amounts paid to Plaintiff are in

 the possession and custody of Defendant.

       13.    Defendant’s failure and/or refusal to properly compensate Plaintiff

 at the rates and amounts required by the FLSA was willful.

                                  COVERAGE

       14.    At all material times relevant to this action (2018-2020),

 Defendant was an enterprise covered by the FLSA, and as defined by 29 U.S.C.

 §203(r) and 203 (s).

       15.    At all material times relevant to this action (2018-2020),

 Defendant was an enterprise covered by the FLSA, and as defined by 29 CFR

 § 778.117.




                                         4
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 5 of 9




       16.   At all material times relevant to this action (2018-2020),

 Defendant made gross earnings of at least $500,000 annually.

       17.   At all material times relevant to this action (2010-2020),

 Defendant accepted payments from customers based on credit cards issued by

 out of state banks.

       18.   At all material times relevant to this action (2018-2020),

 Defendant routinely ordered materials or supplies from out of state.

       19.   At all material times relevant to this action (2018-2020),

 Defendant had two (2) or more employees, including Plaintiff, engaged in

 interstate commerce, handling or otherwise working on materials that have been

 moved in or produced for interstate commerce.

       20.   At all material times relevant to this action (2018-2020),

 Defendant used U.S. mail to send and receive letters to and from other states.

       21.   At all times relevant to this action (2018-2020), Defendant failed

 to comply with 29 U.S.C. §§ 201-209, because Plaintiff performed services for

 Defendant for which no provisions were made by Defendant to properly pay

 Plaintiff for those hours worked more than forty (40) within a work week.

        COUNT I - RECOVERY OF OVERTIME COMPENSATION

       22.   Plaintiff reincorporates and readopts all allegations contained

 within Paragraphs 1 through 21 above.




                                       5
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 6 of 9




          23.   Plaintiff was entitled to be paid time and one-half his regular rate

 of pay for each hour worked in excess of forty (40) per work week.

          24.   During his employment with Defendant, Plaintiff regularly

 worked overtime hours but Defendant failed to pay Plaintiff time and one half

 his regular rate of pay for all hours worked in excess of forty (40) hours per

 work week..

          25.   As a result of Defendant’s intentional, willful, and unlawful acts in

 refusing to pay Plaintiff, time and one-half his regular rate of pay for each hour

 worked in excess of forty (40) per work week in one or more work weeks,

 Plaintiff has suffered damages plus incurring reasonable attorneys’ fees and

 costs.

          26.   As a result of Defendant’s willful violation of the FLSA, Plaintiff is

 entitled to liquidated damages.

          27.   Plaintiff demands a trial by jury.

          WHEREFORE, Plaintiff demands judgment against Defendant for the

 payment of all overtime hours at one and one-half his accurately calculated

 regular rate of pay for the hours worked by him for which Defendant did not

 properly compensate him, liquidated damages, reasonable attorneys’ fees and

 costs incurred in this action, and any and all further relief that this Court

 determines to be just and appropriate.




                                            6
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 7 of 9




                  COLLECTIVE ACTION ALLEGATIONS

       28.   As part of their regular business practices, Defendants have

 intentionally, willfully and repeatedly harmed Plaintiff and Class Members by

 engaging in a pattern, practice, or policy of violating the FLSA on a class wide

 basis, as described above.

       29.   Although Defendants permitted and/or required Class Members to

 work in excess of forty (40) hours per workweek, Defendants have denied them

 full compensation for their hours worked over forty. Defendants have also

 denied them full compensation at the federally mandated minimum wage rate.

       30.   Class Members perform or have performed the same or similar

 work as Plaintiff. In particular, Plaintiff and Class Members all worked as a

 Sale Representative under the same conditions and subject to the same

 violations of the FLSA.

       31.   Many Class Members regularly work or have worked in excess of

 forty (40) hours during a workweek.

       32.   Class Members are not exempt from receiving overtime pay and/or

 minimum wage at the federally mandated minimum wage rate under the

 FLSA.

       33.   As such, Class Members are similar to Plaintiff in terms of job

 duties, pay structure, and/or the denial of overtime and minimum wage.




                                        7
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 8 of 9




       34.   Defendants’ failure to pay overtime compensation and hours

 worked at the minimum wage rate required by the FLSA results from

 generally applicable policies or practices, and does not depend on the personal

 circumstances of the Class Members.

       35.   The experiences of Plaintiff, with respect to their pay, are typical

 of the experiences of Class Members.

       36.   The experiences of Plaintiff, with respect to their job duties, are

 typical of the experiences of Class Members.

       37.   The specific job titles or precise job responsibilities of each Class

 Member does not prevent collective treatment.

       38.   All   Class   Members,     irrespective   of   their   particular   job

 requirements, are entitled to overtime compensation for hours worked in

 excess of forty during a workweek.

       39.   All   Class   Members,     irrespective   of   their   particular   job

 requirements, are entitled to compensation for hours worked at the federally

 mandated minimum wage rate.

       40.   Although the exact amount of damages may vary among Class

 Members, the damages for Class Members can be easily calculated by a

 formula. The claims of all Class Members arise from a common nucleus of facts.

 Liability is based on a systematic course of wrongful conduct by Defendants

 that caused harm to all Class Members.


                                         8
Case 9:21-cv-80764-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 9 of 9




       41.     The Plaintiff and the Class Members held the same job title: Sales

 Representative.

       42.     As such, the class of similarly situated Plaintiff is properly defined

 as follows:

       The Class Members are all of Defendants’ current and
       former Sales Representative who worked for Defendant in
       Florida at any time during the three (3) years before this
       Complaint was filed up to the present.

                          DEMAND FOR JURY TRIAL

        43.    Plaintiff demands a jury trial on all issues so triable against

 Defendant.

       Dated this 27th day of April, 2021.

                                        Respectfully submitted,

                                       s/Bruce A. Mount
                                       Anthony J. Hall
                                       FL Bar No. 40924
                                       Bruce Mount, Esq.
                                       FL Bar No. 88754
                                       THE LEACH FIRM, P.A.
                                       631 S. Orlando Avenue, Suite 300
                                       Winter Park, FL 32789
                                       Telephone: (407) 574-4999 ext. 412
                                       Facsimile: (833) 813-7512
                                       Email: ahall@theleachfirm.com
                                       Email: bmount@theleachfirm.com
                                       Email: yhernandez@theleachfirm.com

                                       Attorneys for Plaintiff




                                           9
